In support of his motion for summary judgment on the issue of liability, the plaintiff failed to make a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Since the plaintiff failed to meet his initial burden as the movant, we need not review the sufficiency of the defendant’s opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Accordingly, the Supreme Court properly denied the plaintiff’s motion for summary judgment on the issue of liability. Prudenti, EJ., Rivera, Austin and Roman, JJ., concur.